
	

114 HR 583 IH: Timely Repatriation Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 583
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Poe of Texas (for himself, Mr. Goodlatte, Mrs. Black, Mr. Brooks of Alabama, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for sanctions on countries that have refused or unreasonably delayed repatriation of an
			 alien who is a national of that country, or that have an excessive
			 repatriation failure rate, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Timely Repatriation Act. 2.Timely repatriation (a)Listing of countriesBeginning on the date that is 6 months after the date of enactment of this Act, and every 6 months thereafter, the Secretary of Homeland Security shall publish a report including the following:
 (1)A list of the following: (A)Countries that have refused or unreasonably delayed repatriation of an alien who is a national of that country since the date of enactment of this Act and the total number of such aliens, disaggregated by nationality.
 (B)Countries that have an excessive repatriation failure rate. (2)A list of each country that was included under subparagraph (B) or (C) of paragraph (1) in both the report preceding the current report and the current report.
 (b)SanctionsBeginning on the date that a country is included in a list under subsection (a)(2) and ending on the date that that country is not included in such list, that country shall be subject to the following:
 (1)The Secretary of State may not issue visas under section 101(a)(15)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(iii)) to attendants, servants, personal employees, and members of their immediate families, of the officials and employees of that country who receive nonimmigrant status under clause (i) or (ii) of section 101(a)(15)(A) of such Act.
 (2)Each 6 months thereafter that the country is included in that list, the Secretary of State shall reduce the number of visas available under clause (i) or (ii) of section 101(a)(15)(A) of the Immigration and Nationality Act in a fiscal year to nationals of that country by an amount equal to 10 percent of the baseline visa number for that country. Except as provided under section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253), the Secretary may not reduce the number to a level below 20 percent of the baseline visa number.
				(c)Waivers
 (1)National security waiverIf the Secretary of State submits to Congress a written determination that significant national security interests of the United States require a waiver of the sanctions under subsection (b), the Secretary may waive any reduction below 80 percent of the baseline visa number. The Secretary of Homeland Security may not delegate the authority under this subsection.
 (2)Temporary exigent circumstancesIf the Secretary of State submits to Congress a written determination that temporary exigent circumstances require a waiver of the sanctions under subsection (b), the Secretary may waive any reduction below 80 percent of the baseline visa number during 6-month renewable periods. The Secretary of Homeland Security may not delegate the authority under this subsection.
 (d)ExemptionThe Secretary of Homeland Security, in consultation with the Secretary of State, may exempt a country from inclusion in a list under subsection (a)(2) if the total number of nonrepatriations outstanding is less than 10 for the preceding 3-year period.
 (e)Unauthorized visa issuanceAny visa issued in violation of this section shall be void. (f)NoticeIf an alien who has been convicted of a criminal offense before a Federal or State court whose repatriation was refused or unreasonably delayed is to be released from detention by the Secretary of Homeland Security, the Secretary shall provide notice to the State and local law enforcement agency for the jurisdictions in which the alien is required to report or is to be released. When possible, and particularly in the case of violent crime, the Secretary shall make a reasonable effort to provide notice of such release to any crime victims and their immediate family members.
 (g)DefinitionsFor purposes of this section: (1)Refused or unreasonably delayedA country is deemed to have refused or unreasonably delayed the acceptance of an alien who is a citizen, subject, national, or resident of that country if, not later than 90 days after receiving a request to repatriate such alien from an official of the United States who is authorized to make such a request, the country does not accept the alien or issue valid travel documents.
 (2)Failure rateThe term failure rate for a period means the percentage determined by dividing the total number of repatriation requests for aliens who are citizens, subjects, nationals, or residents of a country that that country refused or unreasonably delayed during that period by the total number of such requests during that period.
 (3)Excessive repatriation failure rateThe term excessive repatriation failure rate means, with respect to a report under subsection (a), a failure rate greater than 10 percent for any of the following:
 (A)The period of the 3 full fiscal years preceding the date of publication of the report. (B)The period of 1 year preceding the date of publication of the report.
 (4)Number of non-repatriations outstandingThe term number of non-repatriations outstanding means, for a period, the number of unique aliens whose repatriation a country has refused or unreasonably delayed and whose repatriation has not occurred during that period.
 (5)Baseline visa numberThe term baseline visa number means, with respect to a country, the average number of visas issued each fiscal year to nationals of that country under clauses (i) and (ii) of section 101(a)(15)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)) for the 3 full fiscal years immediately preceding the first report under subsection (a) in which that country is included in the list under subsection (a)(2).
 (h)GAO reportOn the date that is 1 day after the date that the President submits a budget under section 1105(a) of title 31, United States Code, for fiscal year 2016, the Comptroller General of the United States shall submit a report to Congress regarding the progress of the Secretary of Homeland Security and the Secretary of State in implementation of this section and in making requests to repatriate aliens as appropriate.
			
